Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 15-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 15, 21 and 27, the closest prior art Da Costa et al. (US Pub 2014/0229865 A1) teaches heterogeneous mesh behavior in a rendering system comprising: loading an item asset, processing a first selection of a first set of vertices or polygons of the item asset from an input, defining a first set of behavior types for the first selection, the first set of behavior types defining one or more rules each comprising a scaling rule, a transform rule, or a rotation rule, processing a second selection of a second set of vertices or polygons of the item asset from a second input, defining a second set of behavior types for the second selection, wherein the second set of behavior types causes the second set of vertices or polygons of the item asset to scale differently than the first set of vertices or polygons of the item asset, storing an indication of the first selection, the first set of the behavior types, the second selection, and the second set of behavior types in a heterogeneous behavior index.
Shuster et al. (US Pub 2013/0047217 A1) teaches an item used or worn by an avatar, and the one or more rules define how the first set of vertices or polygons of the item asset should scale, transform, or rotate based on one or more deformations to the avatar.
Maffei (US Pub 2007/0273711 A1) teaches the second set of vertices or polygons of the item asset to scale differently than the first set of vertices or polygons of the item asset based on the same one or more deformations to the avatar.
Su et al. (US Pub 2015/0134494 A1) teaches wherein the first set of behavior types for the first selection are based on a first material, and the second set of behavior types for the second selection are based on a second material, and wherein scaling differences between the first set of vertices or polygons of the item and the second set of vertices or polygons of the item in response to the same one or more deformations to the avatar are at least based on the first material and the second material.

For claim 15, 21 and 27, the prior art of records do not teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations: 
determining, using one or more of a k-dimensional tree algorithm or a geodesic algorithm, a set of nearest neighbor vertices between the first set of vertices or polygons of the item asset and vertices of the avatar; creating a nearest neighboring vertices index indicating a relationship between the item vertex and the set of nearest neighbor vertices of the avatar; defining a first set of behavior types for the first selection, the first set of behavior types defining one or more rules each comprising a scaling rule, a transform rule, or a rotation rule, wherein the one or more rules define how the first set of vertices or polygons of the item asset should scale, transform, or rotate based on the nearest neighboring vertices index and one or more deformations to the avatar; processing a second selection of a second set of vertices or polygons of the item asset from a second input; defining a second set of behavior types for the second selection, wherein the second set of behavior types causes the second set of vertices or polygons of the item asset to scale differently than the first set of vertices or polygons of the item asset based on the same one or more deformations to the avatar, wherein the first set of behavior types for the first selection are based on a first material, and the second set of behavior types for the second selection are based on a second material, and wherein scaling differences between the first set of vertices or polygons of the item and the second set of vertices or polygons of the item in response to the same one or more deformations to the avatar are at least based on the first material and the second material; and storing an indication of the first selection, the first set of behavior types, the second selection, and the second set of behavior types in a heterogeneous behavior index.
The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU CHEN/
Primary Examiner, Art Unit 2613